DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 3, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No.  5,195,962 (“Martin”) in view of U.S. Patent No. 5,350,358 (“Martin 2”).
	Regarding Claim 1, Martin discloses a catheter arrangement (e.g. 20 – see particularly Fig. 12) comprising:
	A catheter tube (26) with a lumen (e.g. 50, 52, 54 - see Fig. 12 and Fig. 14), wherein the lumen has a proximal end (see Fig. 12) and a distal end (see Fig. 14);
	A supply line (e.g. 32, 33, 34), wherein the supply line has a distal end (see Fig. 12) and a proximal end (see circa 36, 37, or 39);
	A capsule unit (74) comprising a one-piece body of unitary construction (see Fig. 12 – note the consistent cross-hatching demonstrating a unitary, one-piece construction);
Wherein the distal end of the supply line is connected in a fluid-conducting manner to the proximal end of the lumen with a fluid-conducting connection (see Fig. 12);
Wherein the fluid-conducting connection between the supply line and the lumen is brought about by a fluid-tight joining connection between the distal end of the supply line and the proximal end of the lumen (see Fig. 12 at 94, 96, or 98);
Wherein the one-piece body of unitary construction comprises a conical outer contact portion (see at 42) configured to enter an entry point where the catheter tube enters a patient (see generally at Fig. 1 – also note that such a limitation constitutes mere functional language whereby irrespective of how the device of Martin is disclosed as being used, the geometry of the conical outer contact portion renders it suitable for receipt in an incision should the clinician desire to use it in such a manner);
Wherein the one-piece body of unitary construction encapsulates the fluid-tight joining connection between the distal end of the supply line and the proximal end of the lumen (see Fig. 12).
Martin discloses the invention substantially as claimed except that the capsule unit comprising a one-piece body of unitary construction comprises “an inner portion melted directly to and around the fluid-tight joining connection”. Martin is silent as to how, specifically, the sleeve/capsule (74) is joined about the joining connection. However, Martin 2 describes a similar sleeve/capsule (56 – see also 32) whereby the sleeve/capsule is created by “conventional injection moulding” (see Col. 3, Ln. 14-16; Col. 4, Ln. 66 – Col. 5, Ln. 12) – whereby such “injection moulding” is determined to comprise the creation of an “inner portion melted directly to and around” the junction in the manner consistent with the claims and Applicant’s disclosure (i.e. a molten polymer is introduced about and allowed to cool to hardened/solidified state).
It would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the capsule/sleeve (74) of the invention of Martin such that the inner portion is melted directly to and around the fluid-tight joining connection, as disclosed by Martin 2, thereby only achieving the expected results of selecting a known, suitable means/method which the prior art recognizes as useful for creating a capsule/sleeve to support the junction in a known and predictable manner.
Regarding Claim 2, Martin discloses the distal end of the supply line is plugged into the proximal end of the lumen (see Fig. 12).
Regarding Claim 3, Martin discloses the distal end of the supply line has an introducing portion (see i.e. the taper at 94, 96, or 98) which is integrally formed on an end side of the distal end (see Fig. 12), and is formed in a complementary manner with respect to a receiving portion (94, 96, 98 – see Fig. 12 and 9-11), which is integrally formed on an end side of the proximal end of the lumen (see Fig. 12).
Regarding Claim 4, Martin discloses the receiving portion is expanded in relation to a flow cross section of the lumen (see Fig. 9-12).
Claim(s) 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No.  5,195,962 (“Martin”) in view of U.S. Patent No. 5,350,358 (“Martin 2”) as applied above, and further in view of U.S. Patent No. 5,041,083 (“Tsuchida”)
Regarding Claim 5, Martin, as modified, discloses the invention substantially as claimed except that the fluid-tight joining connection is “welded”. However, Tsuchida discloses a related catheter which likewise joins together a catheter lumen (1) and a supply lumen (3) – whereby Tsuchida discloses that the lumens can be joined by “adhesives” or “solvent welding” or “high-frequency fusion” (understood to comprise a specific species of welding) – see Col. 4, Ln. 12-27. It would have been obvious for a person having ordinary skill in the art at the time the invention was made to secure the tubing of Martin together via welding, as disclosed by Tsuchida, in order to ensure that the tubes are adequately and sufficiently bonded together to prevent their separation in a known, predictable manner recognized by the prior art to be specifically suited to such medical catheter applications.
Regarding Claim 9, Martin discloses the catheter arrangement is a central venous catheter arrangement or a peripherally inserted central catheter arrangement or a midline catheter arrangement (see Fig. 1).
Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No.  5,195,962 (“Martin”) in view of U.S. Patent No. 5,350,358 (“Martin 2”) as applied above, and further in view of JPO 4675476 (“Golar”) and U.S. Patent No. 4,411,662 (“Pearson”).
	Regarding Claim 6, Martin, as modified, discloses the invention substantially as claimed except that the capsule unit is manufactured as “a low pressure” injection molded component. Rather Martin 2 merely discloses generic injection molding of the plastic capsule/sleeve (see Col. 3, Ln. 14-16; Col. 4, Ln. 66 – Col. 5, Ln. 12). In the instant case, Examiner submits that the resultant article is unchanged irrespective of what injection molding process is used to form it, whereby the method by which the device is made is not germane to the patentability of the device itself, unless that method imparts specific, imperative structural features that materially affect the structure/function of the device (i.e. structural features other than distinctive tooling marks that do not affect function of the device).
	However, should Examiner’s arguments not be found persuasive the following is presented. As noted above, Martin 2 describes that “conventional” injection molding techniques may be used. Examiner submits that “low-pressure injection molding” merely constitutes one such specific species of the broader genus set forth in Martin 2. For example, Golar describes that “low pressure injection molding” is  a known technique used in catheters for the construction of hubs/junctions (Par. 25, 33) and Pearson describes utilizing low pressure injection molding for junctions in medical fluid handling devices in order to avoid subjecting the article to undue stress (see Abstract; Col. 7, Ln. 26 – Col. 8, Ln. 17). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the sleeve/capsule of Martin of a conventional “low-pressure” injection molding technique, as disclosed by Golar and Pearson, thereby using a known “conventional” species within the genus established by Martin 2, whereby such low pressure injection molding techniques are known in the art of catheter construction (see Golar) and such techniques are known to beneficially produce less stress upon the article during manufacture (see Pearson), whereby the ordinary artisan would immediately recognize and appreciate that such low pressure techniques would be useful to implement in the Martin catheter construction to avoid causing stress fractures to the junction between lumens thereby disrupting the fluid-tight connection.
	Regarding Claim 7, the capsule/sleeve of Martin is described as bringing about tensile force relief of the connection (see Martin – Par. 22).
	Regarding Claim 8, Examiner submits that the thermoplastic resin used during the injection molding process may be considered a “holt-melt adhesive” as described by Martin 2.
Claim(s) 1-5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,041,083 (“Tsuchida”) in view of U.S. Patent No. 5,350,358 (“Martin 2”).
Regarding Claim 1, Tsuchida discloses a catheter arrangement (Fig. 5) comprising: 
a catheter tube (1) with a lumen (see e.g. 2A-2d), wherein the lumen has a proximal end (see Fig. 1A) and a distal end (not shown – i.e. the insertion end); and 
a supply line (3), wherein the supply line has a distal end (see Fig. 4) and a proximal end (not shown – i.e. the fluid receiving end remote from the distal end), and wherein the distal end of the supply line is connected in a fluid-conducting manner to the proximal end of the lumen with a fluid conducting connection (see Fig. 4), wherein the fluid-conducting connection between the supply line and the lumen is brought about by a fluid-tight joining connection between the distal end of the supply line and the proximal end of the lumen (see at 6); and
a capsule unit (7) which comprises a conical outer contact portion (see Fig. 5) which is constructed with suitable geometry such that it may enter an entry point where the catheter tube enters a patient (see Fig. 6); and
wherein the capsule unit further comprises an inner portion (8) melted directly to and around the fluid-tight joining connection between the distal end of the supply line and the proximal end of the lumen in such a manner that the connection is encapsulated by the capsule unit (see Fig. 5; Col. 4, Ln. 53-56).
Tsuchida discloses the invention substantially as claimed except that the capsule unit is formed of “a one-piece body of unitary construction”. Rather Tsuchida describes a multi-component construction to form the encapsulating junction. However, Martin 2 describes that related capsule (56 – see also 32) whereby the sleeve/capsule is created by “conventional injection moulding” (see Col. 3, Ln. 14-16; Col. 4, Ln. 66 – Col. 5, Ln. 12) – whereby such “injection moulding” is determined to comprise the creation of an “inner portion melted directly to and around” the junction in the manner consistent with the claims and Applicant’s disclosure (i.e. a molten polymer is introduced about and allowed to cool to hardened/solidified state).
It would have been obvious for a person having ordinary skill in the art at the time the invention was made to utilize a single-step injection molding technique to create a capsule which surrounds the junction of the invention of Tsuchida with melted plastic resin, as disclosed by Martin 2, thereby simplifying construction by reducing the number of steps needed to manufacture the device with Martin 2 describing that “conventional injection molding” techniques are usefully recognized in the prior art for such a purpose.
Regarding Claim 2, Tsuchida discloses the distal end of the supply line is plugged into the proximal end of the lumen (see Fig. 4).
Regarding Claim 3, Tsuchida discloses the distal end of the supply line has an introducing portion (i.e. the length which is received within the lumen) which is integrally formed on an end side of the distal end, and is formed in a complementary manner with respect to a receiving portion (i.e. the flared portion which receives the supply line) which is integrally formed on an end side of the proximal end of the lumen (see Fig. 4).
Regarding Claim 4, Tsuchida discloses the receiving portion is expanded in relation to a flow cross section of the lumen (see Fig. 4).
Regarding Claim 5, Tsuchida discloses the joining connection is welded (Col. 4, Ln.  23-27).
Regarding Claim 9, Tsuchida discloses the invention substantially as claimed except that the catheter is one of central venous catheter, peripherally inserted central catheter, or midline catheter (whereby Tsuchida fails to explicitly disclose the explicit utility of the catheter). Functional language notwithstanding, the prior art (see Martin 2) describes such multi-lumen catheters (of the same type described by Tsuchida) to be useful for such purposes. As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the catheter of Tsuchida to be any of the specifically enumerated catheter construction recited in Claim 9, whereby the prior art establishes that such catheters are known in the arts, whereby only the obvious and expected results of selecting a specific, known catheter species to satisfy the generic, genus recitation recited in Tsuchida.
Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,041,083 (“Tsuchida”) in view of U.S. Patent No. 5,350,358 (“Martin 2”) as applied above, and further in view of JPO 4675476 (“Golar”) and U.S. Patent No. 4,411,662 (“Pearson”).
Regarding Claim 6, Tsuchida, in view of Martin 2, describes that the capsule unit is formed of plastic (see Col. 4, Ln. 53-56, Tsuchida; see also Col. 3, Ln. 14-16; Col. 4, Ln. 66 – Col. 5, Ln. 12, Martin 2). In the instant case neither Martin nor Tsuchida explicitly disclose that the capsule unit is manufactured via “low-pressure injection molding” – however Examiner submits that the method by which an article is manufactured is not germane to the patentability of the device itself inasmuch as the manufacturing method does not impart a particular, salient difference. Examiner submits that the modified capsule of Tsuchida (see Martin 2) is manufactured from suitable materials and provided with a suitable shape/design such that it COULD be manufactured by a “low-pressure injection molding” process without resulting in any salient structural differences from the finished article described by Tsuchida.
However, should Examiner’s arguments not be found persuasive the following is presented. As noted above, Martin 2 describes that “conventional” injection molding techniques may be used. Examiner submits that “low-pressure injection molding” merely constitutes one such specific species of the broader genus set forth in Martin 2. For example, Golar describes that “low pressure injection molding” is  a known technique used in catheters for the construction of hubs/junctions (Par. 25, 33) and Pearson describes utilizing low pressure injection molding for junctions in medical fluid handling devices in order to avoid subjecting the article to undue stress (see Abstract; Col. 7, Ln. 26 – Col. 8, Ln. 17). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the sleeve/capsule of Tsuchida of a conventional “low-pressure” injection molding technique, as disclosed by Golar and Pearson, thereby using a known “conventional” species within the genus established by Martin 2, whereby such low pressure injection molding techniques are known in the art of catheter construction (see Golar) and such techniques are known to beneficially produce less stress upon the article during manufacture (see Pearson), whereby the ordinary artisan would immediately recognize and appreciate that such low pressure techniques would be useful to implement in the Tsuchida catheter construction to avoid causing stress fractures to the junction between lumens thereby disrupting the fluid-tight connection.
Regarding Claim 7, Tsuchida discloses the capsule unit brings about an additional fluid sealing and/or tensile force relief of the fluid-tight joining connection (see Fig. 5 – particularly once cured, the injection molding process will surround and enhance the joint connection as well as prevent strain from being exhibited at the connection).
Regarding Claim 8, Examiner again notes that the method by which an article is manufactured is not germane to the patentability of the article itself unless the process imparts a particular salient structure difference. In the instant case the phrase “hot melt adhesive” has been interpreted as being formed from a material which can be used as hot melt adhesive – i.e. a thermoplastic material – and of a shape which could be suitably manufactured during a hot-melt adhesive application, whereby an injection molding process (see Martin 2) is a type of hot-melt adhesive manufacturing.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground(s) of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, the further inclusion of the Martin 2 reference, as detailed above, is held to obviate Applicant’s arguments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        04/27/2022